Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Claims 14-20 have been cancelled by Applicants and claims 1-14 remain in this application. Applicant’s election of Group I (claims 1-14) in the reply filed on 11/24/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-14 are examined on merits in this office action.
Claim Rejections Maintained - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “incubating the cells with one or more mass tagged affinity reagents”. The mass tagged affinity reagents have not been recited to have any specificity for binding to any particular molecules and thus the binding affinity of the affinity reagent is vague and indefinite. Is the affinity reagent is specific for the beads or specific for the cells with which it is incubated. Further, if mass tag affinity reagents are intended to be specific for biding to the cells, the encompassed affinity reagents encompassed by “affinity reagents”, as for example, a biotin (for binding to avidin) or a sugar (for binding to a lectin) (see page 21) with respect to the cells wherein the cells do not possess an avidin or lectin on the surface for the process claim involving specific binding is vague and indefinite.
Claims 3, 4 and 10 recites “an affinity reagent”. It is unclear as to whether the affinity reagent recited in the claims are the same affinity reagent that is recited in claim 1 or are different affinity reagents from the recited affinity reagent recited in claim 1.
Claim 11 provides for the use of method of claim 1 for an assessment of channel crosstalk, for an absolute quantification of cell surface receptors or for an assessment of instrument stability of the mass cytometer in the mass cytometer assay, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass for an assessment of channel crosstalk, for an absolute quantification of cell surface receptors or for an 
Claim 12 recites “The method according to claim1; wherein: the method is used for the compensation of channel crosstalk or spill-over in mass cytometry assay and the beads are provided ….”. The recitation is confusing because it is unclear as to whether the steps (i.e. “the beads are provided….., the cells are incubated…….”) are intended to describe the steps for the method of compensation of channel crosstalk or spill-over, or the steps are after the process of “used for compensation of channel crosstalk or spill-over in a mass cytometry assay” because “and” indicates after the used step. If it is intended for the method process of compensation of channel crosstalk or spill-over in a mass cytometry, Applicants should clearly recite so to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. Examiner suggest incorporating a language, as for example, “the method comprising the steps of:” by replacing “and” and also suggest re-writing the claim steps by avoiding the use of past tense, to clearly define the claimed steps. 
Claim 13 recites “The method according to claim1; wherein: the method is used for an absolute quantification of cell surface receptors in a mass cytometry assay the beads are provided ….”. The recitation is confusing because it is unclear as to whether the steps (i.e. “the beads are provided….., the cells are incubated…….”) are intended to describe the steps for the absolute quantification of cell surface receptors in a mass cytometry assay. If it is intended for the method process of absolute quantification of cell surface receptors in a mass cytometry assay, Applicants should clearly recite so 
Claim 12 is dependent on the method of claim 1 and it is not clear the steps provided in claim 12 are carried out after which step of claim 1. Are the steps in claim 12 are intended for after step “d” of claim 1?  Further, claim 12 recites “beads are further labeled by a type of metal-conjugated antibody”. It is unclear as to whether the metal is the same heavy metal (osmium and ruthenium) as recited in claim 1 of a different metal because “types” is not defied in claim 12. Moreover, it is unclear as to whether the “types of metal-conjugated antibodies” are different that the “mass tagged affinity reagents” because “mass tagged affinity reagents” also encompass various types of metal-conjugated antibodies.
Claim 13 is dependent on the method of claim 1 and it is not clear the steps provided in claim 13 are carried out after what step of claim 1. Are the steps in claim 13 are intended for after step “d” of claim 1?  Further, claim 13 recites “the cells are incubated with a type of metal-conjugated antibody”. It is unclear as to whether the metal is the same heavy metal (osmium and ruthenium) as recited in claim 1 of a different metal because “types” is not defied in claim 13. Moreover, it is unclear as to whether the “types of metal-conjugated antibodies” are different that the “mass tagged affinity reagents” because “mass tagged affinity reagents” also encompass various types of metal-conjugated antibodies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelrahman et al (J Anal At Spectrom, 2010, hereinafter “Abdelrahman”) in view of Catena et al (Cytometry Part A, 2016, pp. 491-497, hereinafter “Catena”) and Muir et al (WO 2006/002472A1, hereinafter “Muir”).

Abdelrahaman teaches beads comprising heavy metal label for use as standards in mass cytometry, but however, does not disclose beads labeled with heavy metal selected from the group consisting of osmium and ruthenium. 
Catena teaches mass-tag cellular barcoding and teaches that OsO4 and RuO4  (osmium and ruthenium tetroxides) can be used as MCB reagents for a wide range of mass cytometry (Abstract). Carena teaches that both lanthanide isotopes and palladium isotopes have been used to barcode cells and in both methods ion chelating  Carena teaches MCB methods utilizing OsO4 and RuO4 have several advantages. The octavalent oxygen compounds are highly reactive toward unsaturated lipids at lipid olefinic bonds and also at other double bonds such as found in aromatic rings of certain amino acids and are quite stable. Cavena teaches that both isotopes are within the mass range of currently available mass cytometry instruments and direct labeling using OsO4 and RuO4 was effective both on live and cross-linked cells (page 492). Catena teaches that OsO4 and RuO4 compounds will make the mass-tag cell barcoding procedure cheaper, simpler, and will significantly increase the throughput of mass cytometry (Discussion).
Muir discloses Ruthenium coated beads and coupling of antibody to ruthenium coated beads (Example 5, page 79). 
Therefore, given the fact that Ruthenium and Osmium are advantageous for mass cytometry assays (Catena) and given the fact that beads labeled with heavy metal ruthenium is known (Nuir), it would be obvious to one of ordinary skilled in the art to consider utilizing  Ruthenium and Osmium as an alternative for lanthanide for the mass cytometric method of Abdelrahman, with the expectation of improving detection and for expanding the arsenal of other heavy metal ions for detection with a reasonable expectation of success. In view of the teaching Abdelrahaman, on can easily envisage providing Abdelrahaman with beads labeled with osmium or ruthenium including beads labeled with osmium or ruthenium tetraoxide.  
In regards to size of the beads (claim 7), Abdelrahaman teaches beads with diameters in the range of 0.8 to 3µm (page 5, 4th para), which overlaps with the range rd para), which lies within the range of 10nm to 100µm.
In regards to claim 8, Catena teaches osmium and ruthenium in the form of tetroxides for mass-tag, and thus labelling by incubating the beads in osmium or ruthenium tetroxide would be obvious to one of ordinary skilled in the art.
In regards to claim 9, Abdelrahman teaches that the bead must have a lanthanide content close to the middle of the detection range of the mass cytometer (page 5, last para and page 6) and thus loading the beads with various concentrations of osmium or ruthenium tetroxide would be obvious to one of ordinary skilled in the art.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelrahman et al (J Anal At Spectrom, 2010, hereinafter “Abdelrahman”) in view of Catena et al (Cytometry Part A, 2016, pp. 491-497, hereinafter “Catena”) and Muir et al (WO 2006/002472A1, hereinafter “Muir”) as described above for claims 1-2 and 4-9 and further in view of Abdelrahman et al (J. Am. Chem. Soc. 2009, hereinafter “Abdelrahman2).
Abdelrahman in view of Catena and Muir have been described above, which makes obvious of the method of claims 1-2 and 4-9. As described above, Abdelrahaman teaches beads labeled with heavy metals and beads congaing heavy metal comprising osmium or ruthenium tetroxide for mass cytometry are obvious in view of the combination of the references.
The references however, do not teach functionalization of beads for binding of an affinity reagent.

Therefore, from the above description in mind of Abdelrahman2, beads containing various metals including osmium or ruthenium and having metal conjugated affinity reagent for various mass cytometry analysis would be obvious to one of ordinary skilled in the art.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelrahman et al (J Anal At Spectrom, 2010, hereinafter “Abdelrahman”) in view of et al (Cytometry Part A, 2016, pp. 491-497, hereinafter “Catena”), Muir et al (WO 2006/002472A1, hereinafter “Muir”) 1-2 and 4-9 and Abdelrahman et al (J. Am. Chem. Soc. 2009, hereinafter “Abdelrahman2) as described above for claims 1-10 and further in view of Chevier et al (bioRxiv preprint doi: https://doi.org/10.1101/185744; posted September 7, 2017).
Abdelrahman in view of Catena, Muir and Abdelrahman makes obvious of beads comprising osmium or ruthenium tetroxides and having metal conjugated antibodies for various mass cytometer assays.
The references however, do not teach using the beads in methods for assessment of channel crosstalk and for absolute quantification of cell surface receptors.
Chevier teaches bead based mass cytometry and comprehensive workflow to estimate and systematically correct for signal spillover across all the channel used in a given mass cytometry experiment (Introduction and Result). 
Therefore, since the basic concept of utilizing beads comprising osmium tetroxide or ruthenium tetroxide and having metal conjugated affinity reagents are obvious ofr utilizing in mass cytometer, various mass cytometry processes including utilizing for assessment of channel crosstalk and for absolute quantification would be considered obvious to one of ordinary skilled in the art because the processes as disclosed by Chevier are known in the art of mass cytometry.
These octavalent oxygen compounds
are highly reactive toward uns aturated lipids at lipid olefinic
bonds and also at other double bonds such as found in aromatic
rings of certain amino acids (11). Both isotopes are within the
mass range of curr ently available mass cytometry instruments.
Here, we describe a simple MCB method using OsO
4
and RuO
4
for direct labeling of cells. This labeling was effective both on live
andcross-linkedcells.Furthermore,wedemonstrateuseofOsO
4
and RuO
4
, in highly multiplexed MCB experiments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.